In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Katz, J.), dated April 11, 1989, which denied his motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, we find that the Supreme Court did not improvidently exercise its discretion in denying his motion for leave to file a late notice of claim (see, General Municipal Law § 50-e). The plaintiff offered no excuse for his failure to file a timely notice of claim, or for his 14-month delay in making the instant application (see, Perry v City of New York, 133 AD2d 692; Matter of Heather v County of Rensselaer, 88 AD2d 718; Rodriguez v City of New York, 86 AD2d 533). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.